Title: Thomas Jefferson to José Corrêa da Serra, 10 April 1818
From: Jefferson, Thomas
To: Corrêa da Serra, José


                    
                        
                            Dear Sir
                            Monticello
Apr. 10. 18.
                        
                        I set out tomorrow for Bedford, to return the first week in May. I note this to you because I have been flattered with your visit in May, and Dr Cooper promised me he would accept your kind offer of a seat in your carriage. I wish you could be here some days before the 11th of May, because on that day our Visitors meet and yourself and Dr Cooper may, I am sure suggest to me so beforehand something useful for their consideration. the legislature has appropriated 15,000.D. a year to an University. a Commissioner from each Senatorial district (in number 24.) is to meet at Rockfish gap on the 1st of Aug. and to report a location for the University, the plan, the number of professorships Etc. to the next session of the legislature, who are to decide ultimately. the nomination by the Executive of the 24. Commrs is an excellent one, & I have no doubt of two thirds of their votes to make the site of the Central College that of the University. mr Madison, judges Stuart, Holmes, Roane and Cabell, mr Mason of Loudon, J. G. Jackson, mr Tazewell, all of whom I believe you know, and myself, are of the Commissioners. so far, I think, is well; and as I know you take an interest in this institution, I inform you of it with pleasure, & with equal pleasure add assurances of my affectionate respect
                        
                            Th: Jefferson
                        
                    
                    
                        it would be quite a jubilee if mr Walsh could think his affairs would permit him to make your party here a trio.
                    
                